DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1,19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,8,13,14,18-20,23,26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elias et al. (US Pub 2010/0013800 A1).
Regarding claim 1; Elias teaches a touch display panel (Fig.1A, [0002,0032]), comprising: 
[AltContent: textbox (First traces)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Display area (main area))][AltContent: textbox (Border area)][AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    2706
    1817
    media_image1.png
    Greyscale



a substrate ([0003,0004], a single-sided touch sensor panel 100 is disposed on a substrate);
a plurality of first touch electrodes (sense lines C0-C9, Fig.1A), arranged on the substrate ([0003,0004], Fig.1A); and
a plurality of second touch electrodes (drive lines R0-R14 are formed as rows of bricks 102, Fig.1A, [0041]), arranged in a same layer as the plurality of first touch electrodes ([0041], co-planar single layer of conductive material);
wherein each of the second touch electrodes comprises a plurality of sub-electrodes connected in series and insulated from the plurality of first touch electrodes (Fig.1A, [0041], each drive line (R0-R14) is formed by a row of bricks 102. The drive lines and sense lines would be insulated from each other), and two adjacent sub-electrodes in a same second touch electrode are respectively positioned on two sides of one of the plurality of first touch electrodes (Fig.1A); and
wherein the substrate has a display area (a display area corresponding to the drive lines and sense lines, see Fig.1A annotated above) and a peripheral area (a border area, Fig.1A, [0005]) positioned at a perimeter of the display area ([0042], Fig.1A), and the peripheral area has a bonding area (Fig.1A, the border area includes a connector area 118); and the touch panel further comprises:
a plurality of first leads (first traces, annotated Fig.1A above), each of the first touch electrodes being connected to the bonding area through each of the first leads in a one-to-one correspondence (the plurality of first traces connect between the plurality of sense lines C0-C9 and the connector area 118);
a plurality of second leads (connecting traces 104, Fig.1A), each of the sub-electrodes being connected to the bonding area through each of the second leads in a one-to-one correspondence (see Fig.1A, each of bricks 102 is connected with the connection area 118 through each of connecting traces 104 and a metal trace 120),
wherein the plurality of first touch electrodes are arranged side by side in a first direction (Fig.1A, the sense lines C0-C9 are arranged side by side in a horizontal direction) and extend in a second direction (the sense lines extend in a vertical direction), the first direction intersects with the second direction (Fig.1A); and
the plurality of second touch electrodes are arranged side by side in the second direction (the drive lines R0-R14 are arranged side by side in the vertical direction) and extend in the first direction (the drive lines extend in the horizontal direction);
wherein the plurality of first leads extend in the second direction in the display area, and the plurality of second leads extend in the second direction in the display area (Fig.1A, the first traces and connecting traces 104 extend in the vertical direction).
Regarding claim 2; Elias teaches the touch display panel of claim 1 as described above. Elias further teaches that the plurality of first leads and the plurality of second leads are connected to the bonding area which is only present on one side of the peripheral area (see Fig.1A, the connector area 118 is present on one side of the border area).
Regarding claim 8; Elias teaches the touch display panel of claim 1 as described above. Elias further teaches that the sub-electrodes on two sides of each of the first touch electrodes are distributed in the same pattern along an extension direction of the plurality of first touch electrodes (see Fig.1A).
Regarding claim 13; Elias teaches the touch display panel of claim 1 as described above. Elias further teaches that a clearance is provided between any one of the first touch electrodes and the sub-electrodes adjacent to the any one of the first touch electrodes (see Fig.1A, the bricks and columns are spaced apart).
Regarding claim 14; Elias teaches the touch display panel of claim 2 as described above. Elias further teaches that a clearance is provided between any one of the first touch electrodes and the sub-electrodes adjacent to the any one of the first touch electrodes (see Fig.1A, the bricks and columns are spaced apart).
Regarding claim 18; Elias teaches the touch display panel of claim 1 as described above. Elias further teaches that the first direction is perpendicular to the second direction (see the analysis of claim 1 above, the first direction is horizontal direction and the second direction is vertical direction).
Regarding claim 19; Elias teaches a method for manufacturing a touch display panel, comprising:
providing a substrate ([0003,0004], a single-sided touch sensor panel 100 is disposed on a substrate); and 
forming a plurality of first touch electrodes (sense lines C0-C9, Fig.1A) and a plurality of second touch electrodes on the substrate (drive lines R0-R14 are formed as rows of bricks 102, Fig.1A, [0041]), the plurality of first touch electrodes and the plurality of second touch electrodes being arranged on a same layer ([0041], co-planar single layer of conductive material); 
wherein each of the second touch electrodes is formed by connecting in series a plurality of sub-electrodes insulated from the plurality of first touch electrodes (Fig.1A, [0041], each drive line (R0-R14) is formed by a row of bricks 102. The drive lines and sense lines would be insulated from each other), and two adjacent sub-electrodes in a same second touch electrode are respectively positioned on two sides of one of the first touch electrodes (Fig.1A), and 
wherein the substrate has a display area (a display area corresponding to the drive lines and sense lines, see Fig.1A annotated above) and a peripheral area (a border area, an annotated Fig.1A above) positioned at a perimeter of the display area, and the peripheral area has a bonding area (Fig.1A, the border area includes a connector area 118); and the touch panel further comprises: 
a plurality of first leads (first traces, annotated Fig.1A above), each of the first touch electrodes being connected to the bonding area through each of the plurality of first leads in a one-to-one correspondence (Fig.1A); and 
a plurality of second leads (connecting traces 104, Fig.1A), each of the sub-electrodes being connected to the bonding area through each of the second leads in a one-to-one correspondence (Fig.1A), 
wherein the plurality of first touch electrodes are arranged side by side in a first direction (Fig.1A, the sense lines C0-C9 are arranged side by side in a horizontal direction) and extend in a second direction (the sense lines extend in a vertical direction), the first direction intersects with the second direction (Fig.1A); and
the plurality of second touch electrodes are arranged side by side in the second direction (the drive lines R0-R14 are arranged side by side in the vertical direction) and extend in the first direction (the drive lines extend in the horizontal direction);
wherein the plurality of first leads extend in the second direction in the display area, and the plurality of second leads extend in the second direction in the display area (Fig.1A, the first traces and connecting traces 104 extend in the vertical direction).
Regarding claim 20; Elias teaches the touch display panel according to claim 1 as described above. Elias further teaches a display device ([0002], a display device such as an LCD display).
Regarding claim 23; Elias teaches the method according to claim 19 as described above. Elias further teaches the plurality of first leads and the plurality of second leads are connected to the bonding area which is only present on one side of the peripheral area (see Fig.1A, the connector area 118 is present on one side of the border area).
Regarding claim 26; Elias teaches the method according to claim 19 as described above. The limitation of claim 26 is substantially similar to claim 8. Thus, claim 26 is rejected based on the similar analysis as claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6,22,24 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al. (US Pub 2010/0013800 A1) in view of Oh et al. (US Pub 2018/0006265 A1).
Regarding claim 6; Elias teaches the touch display panel of claim 1 as described above. Elias does not teach an organic light-emitting device, arranged on the substrate and positioned in the display area; a thin-film encapsulation layer, arranged on the organic light-emitting device, both the plurality of first touch electrodes and the plurality of second touch electrodes being arranged on the thin-film encapsulation layer and positioned in the display area; a plurality of first via holes, arranged on the thin-film encapsulation layer and positioned in the peripheral area, each of the first leads being connected to the bonding area through each of the first via holes in a one-to-one correspondence; and a plurality of second via holes, arranged on the thin-film encapsulation layer and positioned in the peripheral area, the plurality of second leads connecting the sub-electrodes of the same second touch electrode are connected to the bonding area through the same second via hole.
	

    PNG
    media_image2.png
    491
    642
    media_image2.png
    Greyscale

Oh teaches an organic light-emitting device (light emitting elements 120, Fig.2), arranged on the substrate and positioned in the display area (Fig.2); a thin-film encapsulation layer (an encapsulation unit 140), arranged on the organic light-emitting device (Fig.2), both the plurality of first touch electrodes and the plurality of second touch electrodes being arranged on the thin-film encapsulation layer and positioned in the display area (Fig.2); a plurality of first via holes (contact holes 160, Figs.1,2), arranged on the thin-film encapsulation layer and positioned in the peripheral area (Figs.1,2), each of the first leads being connected to the bonding area through each of the first via holes in a one-to-one correspondence (Fig.1, each of first signal lines is connected to the bonding area via a first hole 160); and a plurality of second via holes (second holes as shown in Fig.1 reproduced above), arranged on the thin-film encapsulation layer and positioned in the peripheral area (Figs.1,2), the plurality of second leads connecting the sub-electrodes of the same second touch electrode are connected to the bonding area through the same second via hole (Fig.1, second touch electrodes 154e in the same row are connected to the bonding area through the same second hole).

    PNG
    media_image3.png
    476
    634
    media_image3.png
    Greyscale

	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch display device of Elias to include the teaching of Oh of providing an OLED 
Regarding claim 22; Elias and Oh teach the touch display panel according to claim 6 as described above. Elias does not teach that the thin-film encapsulation layer comprises an inorganic thin-film layer and an organic thin-film layer, wherein the inorganic thin-film layer is arranged on the organic light-emitting device, and the organic thin-film layer is arranged on the inorganic thin-film layer.
	Oh teaches that the thin-film encapsulation layer (the encapsulation unit 140) comprises an inorganic thin-film layer (inorganic encapsulation layer 142) and an organic thin-film layer (organic encapsulation layer 144), wherein the inorganic thin-film layer is arranged on the organic light-emitting device (Fig.2, the inorganic encapsulation layer 142 is arranged on the light emitting element 120), and the organic thin-film layer is arranged on the inorganic thin-film layer (Fig.2, the organic encapsulation layer 144 is arranged on the inorganic encapsulation layer 142). The motivation is the same as the rejection of claim 6.
Regarding claim 24; Elias teaches the method according to claim 19 as described above. The limitation of claim 24 is substantially similar to claim 6. Thus, claim 24 is rejected based on the similar analysis as claim 6.
Claims 7,21,25 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al. (US Pub 2010/0013800 A1) in view of Han (US Pub 2017/0160833 A1).
Regarding claim 7; Elias teaches the touch display panel of claim 1 as described above. Elias does not teach that the sub-electrodes between two adjacent first touch electrodes are arranged in a staggered manner along an extension direction of the plurality of first touch electrodes.
	Han teaches that the sub-electrodes (sub-sensors 613, Fig.17) between two adjacent first touch electrodes (main sensors 612) are arranged in a staggered manner along an extension direction of the plurality of first touch electrodes (Fig.17, the sub-sensors 613 are arranged in a staggered manner along the vertical direction).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Elias to include the method of arranging sub-sensors in a staggered manner as taught by Han. The motivation would have been in order to reduce a resistance difference in connecting traces.
Regarding claim 21; Elias teaches the touch display panel according to claim 1 as described above. Elias does not explicitly teach that the plurality of first leads and the plurality of the second leads are arranged in the layer where the plurality of the first touch electrodes and the plurality of the second touch electrodes are arranged.
Han teaches the plurality of first leads and the plurality of the second leads are arranged in the layer where the plurality of the first touch electrodes and the plurality of the second touch electrodes are arranged (Figs.1,10; [0192], Han discloses a touch panel having main sensor 112, sub-sensor 113, first and second main connection wirings 114 and 115, first and second sub-connection wirings 116 and 117 may include the same material to be formed in the same layer through the same process).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Elias to include the method of Han of providing main sensors, sub-sensors, and connection wirings on the same layer through the same process. The motivation would have been in order to facilitate the manufacturing process.
Regarding claim 25; Elias teaches the method according to claim 19 as described above. The limitation of claim 25 is substantially similar to claim 7. Thus, claim 25 is rejected based on the similar analysis as claim 7.
Claims 16,17,27,28 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al. (US Pub 2010/0013800 A1) in view of Kung et al. (US Pub 2014/0204291 A1).
Regarding claim 16; Elias teaches the touch display panel of claim 1 as described above. Elias does not teach an insulating layer, arranged on the plurality of first touch electrodes and the plurality of second touch electrodes.
Kung further teaches that an insulating layer (a water/oxygen barrier layer 220, Fig.4A), arranged on the plurality of first touch electrodes and the plurality of second touch electrodes (Fig.4A, [0041], the water/oxygen barrier layer 220 is arranged on a touch sensitive device layer 210 including a first conductive electrode layer 211 and a second conductive electrode layer 213 (Fig.1)).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch display device of Elias to include the water/oxygen barrier layer arranged on the touch electrode layer as taught by Kung. The motivation would have been in order to prevent water/oxygen from penetrating to the display so as to improve the lifespan of the display (Kung, [0004]).
Regarding claim 17; Elias and King teach the touch panel of claim 16 as described above. Elias does not teach the insulating layer comprises: an inorganic layer, arranged on the plurality of first touch electrodes and the plurality of second touch electrodes; and an organic layer, arranged on the inorganic layer.
	Kung teaches the insulating layer comprises: an inorganic layer (Fig.2, an inorganic insulating layer 223 included in the water/oxygen barrier layer 220), arranged on the plurality of first touch electrodes and the plurality of second touch electrodes (Fig.4A, the water/oxygen barrier layer 220 is arranged on the conductive electrode layers 211 and 213); and an organic layer (Fig.2, organic insulating layer 221), arranged on the inorganic layer (Fig.2, [0042], the water/oxygen barrier layer comprises at least one organic insulating layer 221 and at least one inorganic insulating layer 223. The organic insulating layer 221 is arranged on the inorganic insulating layer 223). The motivation is the same as the rejection of claim 16.
Regarding claim 27; Elias teaches the method according to claim 19 as described above. The limitation of claim 27 is substantially similar to claim 16. Thus, claim 27 is rejected based on the similar analysis as claim 16.
Regarding claim 28; Elias and Kung teach the method according to claim 27 as described above. The limitation of claim 28 is substantially similar to claim 17. Thus, claim 28 is rejected based on the similar analysis as claim 17.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H TRUONG/Examiner, Art Unit 2691                                                                                                                                                                                                        
/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691